DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 03/01/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 03/01/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Reasons for Allowance 
4.        The following is an examiner’s statement of reasons for allowance:         
          The closest prior arts are Hu (US 2017/0096597), Bull (US 8727004), and Naae (US 5076361). 
         Hu teaches a method of using a fracture fluid downhole for fracturing a formation (abstract; para [0064], [0049], [0039]), comprising: storing water, wherein the water comprises dissolved solids at an ionic strength (para [0147], [0152]); adding a proppant to the stored water to create the fracture fluid (para [0132]); adding a water-soluble polymeric additive and a surfactant to create an enhanced fracture fluid, wherein the polymeric additive comprises friction reducing capabilities that are decreased by the ionic strength of the stored water, and wherein the surfactant increases the performance of the water-soluble polymeric additive in the enhanced fracture fluid (para [0053], 
          Bull discloses a fluid composition stored and injected into a subterranean formation during a treatment method, wherein the fluid comprises water, salt (ionic), proppant, a polymeric additive and a surfactant, such as sodium dodecylsulfate (column 5, lines 49-, column 8, lines -37). However, Bull does not teach or suggest the specified surfactant mixture composition of the present claims 1, 7, as amended, wherein the surfactant mixture further comprises sodium lauryl ether sulfate in the ratio and concentration specified in claims 1, 7.
          Naae discloses a gel method for decreasing permeability around a wellbore, wherein surfactant comprises 0.25 wt% sodium dodecyl sulfate and 0.25 wt% sodium lauryl ether sulfate (column 1, lines 6-11, column 4, lines 65-68). However, Naae does not teach or suggest the specified amount of surfactant mixture composition of the present claims 1, 7. The closest prior arts do not suggest or disclose the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768